Deen, Judge.
The evidence on this conviction for manufacturing liquor is as follows: a still was located and placed under observation. When examined at 9:30 on a Monday morning a run of liquor had just been made and the mash was still steaming hot and fermented. At 5:15 that afternoon officers found the defendant and another at the still. The defendant had a bag and his companion was seen with a gasoline burner. The defendant was apprehended while attempting to flee. At the time of the arrest there was in the still fermented mash from the first run of liquor, and bran, water, sugar and yeast preparatory to making more fermented mash. The still was not connected, there was no fire under it, and there is no evidence indicating that the ingredients placed in the container during that day had had time to ferment.
“A conviction for the offense of manufacturing alcoholic liquor is not supported by evidence that the defendant was getting ready to manufacture such liquor.” Stribling v. State, 27 Ga. App. 596 (109 SE 517). The State’s evidence fails to connect this defendant with the first run of liquor and, as to the second, shows only an attempt. Accordingly, the conviction for the offense of manufacturing must be

Reversed.


Jordan, P. J., and Pannell, J., concur.